             Case 1:19-cv-00854-DAD-GSA Document 27 Filed 02/08/21 Page 1 of 2



1

2

3

4

5                                  UNITED STATES DISTRICT COURT
6                                    EASTERN DISTRICT OF CALIFORNIA
7

8    KAREEM J. HOWELL,                                         1:19-cv-00854-DAD-GSA-PC
9                    Plaintiff,                                ORDER GRANTING PLAINTIFF’S
                                                               MOTION FOR VOLUNTARY DISMISSAL
10          vs.                                                OF THIS ACTION WITH PREJUDICE
                                                               UNDER RULE 41
11   DO CANTO, et al.,                                         (ECF No. 24.)
12                   Defendants.                               ORDER DISMISSING ACTION IN ITS
                                                               ENTIRETY WITH PREJUDICE
13
                                                               ORDER DIRECTING CLERK TO CLOSE
14                                                             FILE
15

16   I.       BACKGROUND
17            Kareem J. Howell (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
18   with this civil rights action filed pursuant to 42 U.S.C. § 1983. Plaintiff filed the Complaint
19   commencing this action on June 19, 2019. (ECF No. 1.) This case now proceeds against
20   defendant M. Do Canto for retaliation in violation of the First Amendment.1
21            On January 25, 2021, Plaintiff filed a notice of voluntary dismissal of this case with
22   prejudice. (ECF No. 24.) The court construes Plaintiff’s notice as a motion to voluntarily dismiss
23   this case under Rule 41.
24   II.      RULE 41
25            Federal Rule of Civil Procedure 41(a) “allows plaintiffs voluntarily to dismiss some or
26   all of their claims against some or all defendants.” Romoland Sch. Dist. v. Inland Empire Energy
27

28                       1
                           On October 14, 2020, the court dismissed all other claims and defendants, based on Plaintiff’s
     failure to state a claim. (ECF No. 15.)

                                                               1
           Case 1:19-cv-00854-DAD-GSA Document 27 Filed 02/08/21 Page 2 of 2



1    Ctr., LLC, 548 F.3d 738, 748 (9th Cir. 2008). Where a defendant has served an answer or a
2    motion for summary judgment but has not signed a stipulation to dismiss, a plaintiff’s voluntary
3    dismissal must be effected through Rule of Civil Procedure 41(a)(2). See Fed. R. Civ. P. 41(a);
4    Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1999). Rule 41(a)(2) provides in pertinent
5    part: “Except as provided in Rule 41(a)(1), an action may be dismissed at the plaintiff’s request
6    only by court order, on terms that the court considers proper. . . . Unless the order states
7    otherwise, a dismissal under this paragraph (2) is without prejudice.” Fed. R. Civ. P. 41(a)(2);
8    Hargis v. Foster, 312 F.3d 404, 412 (9th Cir. 2003). “A district court should grant a motion for
9    voluntary dismissal under Rule 41(a)(2) unless a defendant can show that it will suffer some
10   plain legal prejudice as a result.” Smith v. Lenches, 263 F.3d 972, 975 (9th Cir. 2001).
11          In this case, defendant Do Canto filed an Answer on January 4, 2021. (ECF No. 20.) On
12   February 4, 2021, defendant Do Canto consented in writing to Plaintiff’s voluntary dismissal
13   asserting that he will not suffer any plain legal prejudice by dismissal of this action. (ECF No.
14   26.) Therefore, Plaintiff’s motion to dismiss shall be granted dismissing this action in its entirety,
15   with prejudice.
16          Accordingly, IT IS HEREBY ORDERED that:
17          1.      Plaintiff’s motion to dismiss this case with prejudice, filed on January 25, 2021,
18                  is GRANTED;
19          2.      This action is DISMISSED in its entirety with prejudice; and
20          3.      The Clerk of the Court is DIRECTED to close the file in this case and adjust the
21                  docket to reflect voluntary dismissal of this action pursuant to Rule 41(a).
22
     IT IS SO ORDERED.
23

24      Dated:     February 5, 2021                                /s/ Gary S. Austin
                                                        UNITED STATES MAGISTRATE JUDGE
25

26

27

28


                                                       2
